DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-3 and 5-13 in the reply filed on 5 October 2022 is acknowledged.
Claim Status
Claims 1-3, 5-13, 15-20, and 23-24 are pending in the current application. Claims 15-20 and 23-24 have been withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 12, last line, it is unclear what “special paper” refers to and how it informs one of ordinary skill the properties of the breakable member.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yi (CN 106086003, machine translation) in view of Lai (US 9,145,581).

    PNG
    media_image1.png
    445
    411
    media_image1.png
    Greyscale

With regard to Claim 1, Yi discloses a nucleic acid purification system (Abstract). Yi discloses a nucleic acid extraction and purification device, comprising a nucleic acid purification column and a breakable member (Figure 1, [0033], [0034], nucleic acid purification column 1, membrane 4 capable of being physically punctured (breakable member)).
Yi discloses a purification column liquid inlet is provided at the top of the nucleic acid purification column, a purification column liquid outlet is provided at the bottom of the nucleic acid purification column (Figure 1, [0033], liquid inlet 1c, liquid outlet 1a).
Yi discloses a nucleic acid extraction membrane is provided in the nucleic acid purification column ([0033], Figure 1, nucleic acid extraction membrane 1b).
Yi discloses the breakable member is arranged between the purification column liquid inlet and the nucleic acid extraction membrane, and is arranged in the nucleic acid purification column (Figure 1, [0033]).
Yi discloses that the breakable member is provided with a groove (Figure 2, [0036], membrane 4 capable of being physically punctured comprises an outer ring 4a and detachable waterproof sheet 4, with the detachable waterproof sheet 4b being hermetically connected to the outer ring 4a (connection between 4a and 4b represents a groove as seen in Figure 2).
Yi discloses a puncturing rod for puncturing the breakable member (Figure 1, [0035], membrane rupture stick 5). However, Yi is silent to the rod being a piercing rod.
Lai discloses a syringe device having a plunger beneath which is disposed a ruptureable capsule containing a nucleic acid wash buffer and rupturing mechanism for rupturing the capsule (Abstract). Lai discloses that the rupturing device may be a pointed spike (C5/L50-62), which would inherently be capable of piercing.
 It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the rod of Yi to be a piercing rod, as taught by Lai, since both a piercing rod and a puncturing stick are capable of rupturing a membrane.

    PNG
    media_image2.png
    147
    242
    media_image2.png
    Greyscale

With regard to Claim 5, Yi discloses wherein the nucleic acid extraction and purification device further comprises a support member, the support member is hermetically installed on an inner wall of the nucleic acid purification column, and the breakable member is fixed to the support member (Figure 3, [0039], support cover (support member), which is sealed and installed on the inner wall of the purification column 1, the membrane 4 that may be punctured is fixed to the support cover 9).
With regard to Claim 10, Yi discloses wherein the nucleic acid extraction and purification device further comprises a mounting column, the mounting column is sleeved on an inner wall of the nucleic acid purification column, and the breakable member is provided on the mounting column and located above the nucleic acid extraction membrane (Figure 1, [0038], support ring 8, which is sealed and installed on the inner wall of the purification column).
With regard to Claim 11, modified Yi comprises wherein the bottom of the piercing rod has a conical structure (Claim 1, Lai, pointed spike). However, modified Yi is silent to a lower part of the piercing rod is sleeved with a stirring sheet, and an outer diameter of the stirring sheet is smaller than an inner diameter of the nucleic acid purification column.
Lai discloses that capsule release spikes can be installed near the end of a syringe barrel (Figures 13-14, C5/L5-9). The lower part of the syringe barrel has a flange which has a diameter smaller than the respective container and may be used as a stirring sheet.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for a lower part of the piercing rod of modified Yi to be sleeved with a stirring sheet, and an outer diameter of the stirring sheet to be smaller than an inner diameter of the nucleic acid purification column, as taught by Lai, since such a pointed membrane puncturing spike and flange may be used to puncture the puncturable membrane 4 of modified Yi.
With regard to Claim 13, modified Yi is silent to wherein a ratio of the depth of the groove to a thickness of the breakable member is 100: (101 to 1150).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein a ratio of the depth of the groove to a thickness of the breakable member is 100: (101 to 1150), since where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04(IV)(A), citing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yi (CN 106086003, machine translation) and Lai (US 9,145,581), as applied to the claims above, in further view of Rupprecht (US 2012/0052588).
With regard to Claim 6, modified Yi discloses all the limitations in the claims as set forth above. Yi discloses wherein the support member is a cylinder, or a round sheet with a hole in the middle, or a round basin with a basin bottom facing upward and a hole in the middle of the basin bottom, and the breakable member is sheet-shaped (Figure 3, [0039], cylinder shaped support cover 9, membrane 4 is sheet-shaped).
However, modified Yi is silent to wherein the breakable member is bonded with the support member by hot melting.
Rupprecht discloses the rapid determination of the content of aldehydes in samples (Abstract). Rupprecht discloses that a filter paper (e.g., membrane) can be heat-sealed onto a support film by means of a hot-melt adhesive ([0056]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the breakable member is bonded with the support member by hot melting, as taught by Rupprecht, since hot melting is an acceptable method of bonding a membrane to a support.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yi (CN 106086003, machine translation) and Lai (US 9,145,581), as applied to the claims above, in further view of Kozwich (US 6,153,425).
With regard to Claim 12, Yi discloses that the puncturable membrane 4 may be made of plastic ([0035]). However, modified Yi is silent to wherein the breakable member is made from polypropylene, polyethylene, polytetrafluoroethylene, acetate, nitrocellulose, regenerated fiber, or special paper.
Kozwich discloses a self-contained device which integrates nucleic acid extraction, specific target amplification and detection into a single device (Abstract). Kozwich discloses that membranes may be made from nitrocellulose.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the puncturable membrane of modified Yi to be made from nitrocellulose, as taught by Kozwich, since it is a common membrane material.
Allowable Subject Matter
Claims 2-3 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. It would not be obvious to modify Yi with the limitations of the above claims based on searches of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777